DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/18/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a control unit” and “a selection unit” in claims 1-14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-9, 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumoto et al. (US 2012/0105665, hereinafter “Matsumoto”).

Regarding claim 1, Matsumoto teaches a solid-state imaging device (Fig. 1) comprising: 
a pixel array (106) in which a plurality of pixels is two-dimensionally arrayed in a row direction and a column direction (Fig. 1 & 3 and par. [0034], [0036]); 
a control unit (108) configured to set a range (i.e., range 105) to output pixel signals of the plurality of pixels in the pixel array to each of the row direction and the column direction (par. [0041]-[0043], wherein the entire image sensor or partial area of the image sensor can selectively be set to output pixel signals); 
a vertical scanning unit (302 in Fig. 3) configured to output the pixel signals of the plurality of pixels in the range in the column direction set by the control unit, for each row and in the column direction (see par. [0041], [0055]-[0056] in which pixel signal output from each pixel in a row is transmitted along column line 305 in the column direction), and 
a column A/D converter (151-158 shown in Fig. 1) configured to convert the pixel signals of the plurality of pixels in the range in the row direction set by the control unit from analog signals into digital signals, for each column and in the row direction (see par. [0066], [0070]. Note that pixel signals on each row are converted and output by A/D converters in the horizontal direction row by row).

Regarding claim 2, it is seen in Matsumoto that at least two or more control signals for outputting the pixel signals of the plurality of pixels are assigned for each row (see Fig. 3 and 7 and note that each pixel of a row is supplied with a plurality of control signals including, for example, control signal V0 in Fig. 3 for row scanning, and control signals to control a plurality of transistors of the pixel as shown in Fig. 7 in order to read out pixel signal.  Thus, at least two or more control signals are inherently required to operate each row of pixels in Matsumoto), and the control unit sets the range in the row direction and the range in the column direction to form a region (Figs. 1 & 2 in which region 105 and/or the entire region of the pixel array 106 is/are formed), and sets a plurality of the regions (105 and 106) and assigns the control signals to the plurality of respective regions (see Figs. 1-7, par. [0041]-[0043]. It should be noted that the control signals to the plurality of respective regions can be selectively assigned, but not necessarily simultaneously assigned which is not required by the claim). 

Regarding claim 3, it is further seen in Matsumoto that the control unit sets an accumulation time for accumulating for each of the plurality of regions (this feature is inherent the image sensor of Matsumoto because accumulation time or exposure time must be set for pixels of regions in order for the image sensor to function as disclosed). 

Regarding claim 7, Matsumoto further teaches a signal for transmitting the control signal is connected to at least a reset transistor (the first transistor coupled to the photodiode in Fig. 7, par. [0094] and note reset time is approximately one millisecond), an amplification transistor (a source follower amplifier 703 and/or 704), and a selection transistor (701 and/or 702) (see Fig. 7 and par. [0116]).

Regarding claim 8, as also taught by Matsumoto, a switch (a switch of multiplexer 131-138 in Fig. 1) configured to switch, for the each control signal, the pixel signals of the plurality of pixels output from the pixel array (see Fig. 1 and par. [0037]).

Regarding claim 9, further taught by Matsumoto is that the imaging device comprising a selection unit (the multiplexer 131-138) configured to select a signal line for supplying the pixel signals of the plurality of pixels to the column/AD conversion unit (ADC 151-158), wherein the selection unit includes the switch, and switches (each multiplexer comprises 4:1 switches, e.g., 0 1 2 3 to switch four column lines into a single line to feed into ADC), for the each control signal, the pixel signals of the plurality of pixels output from the pixel array (Fig. 1 and par. [0037], [0039]).

Regarding claim 12, Matsumoto further discloses that a plurality of the column A/D conversion units (151-158 shown in Fig. 1), wherein the control unit sets a standby mode of not allowing conversion into the digital signal, for at least some of the plurality of column A/D conversion units (151, 154, 155 and 158) in association with some of the plurality of regions (see par. [0066], wherein it is not necessary for the A/D converters 151, 154, 155, and 158 to perform the A/D conversion when 6-inch mode is enabled which corresponds to selected region 105 as shown in Fig. 1 to save power consumption). 

Regarding claim 14, Matsumoto also discloses an electronic device comprising the solid-state imaging device according to claim 1.  See paragraph [0002], [0029]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over “Matsumoto” in view of Hashimoto et al. (US 2009/0021621, hereinafter “Hashimoto”).

Regarding claim 4, Matsumoto is silent regarding the control unit sets the accumulation time for the respective regions of the plurality of regions to be different from one another or to be same among the regions.  However, Hashimoto teaches an image sensor comprising a pixel array and a selection unit which selects a plurality of pixel readout regions (e.g., RI, RI3 in Fig. 14), and a readout unit which reads out signals from the readout regions.  Hashimoto further teaches that a different accumulation time can be set for each region of the plurality of regions based on luminance level of said each region so as to widen the dynamic range of a signal read out from the pixel region of interest of the pixel array (Hashimoto, Fig. 15, abstract and par. [0016]-[0017], [0162]-[0164]).
For that reason, it would have been obvious to one of ordinary skill in the art to configure the imaging device in Matsumoto to incorporate the teaching of Hashimoto to set accumulation times for the respective regions to be different from one another for the benefit of widening dynamic range as discussed above. 

Regarding claim 6, the combined teaching of Matsumoto and Hashimoto further teaches that the control unit sets the plurality of regions independently of one another (see the analysis in claim 5 for the independent control in accumulation times for respective regions). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over “Matsumoto” in view of Muto et al. (US 2015/0281616, hereinafter “Muto”). 

Regarding claim 13, Matsumoto fails to teach that the control unit sets, for each control signal, a gain that amplifiers the digital signal converted by the column A/D converter. 
As taught by Muto, the A/D conversion gain is defined as: (value of digital signal)/(voltage level in charge-voltage converter).  As such, when the slope of the ramp is large, the amplification gain is set low; when the slope of the ramp is low, the amplification gain is set large (see Muto, par. [0069]-[0070]). 
Therefore, it would have been obvious to one of ordinary skill in the art to configure the imaging device in Matsumoto to set gain of the digital signal converted by the column A/D converter in accordance with the slope of ramp as taught by Muto for the benefit of maintaining image quality at the output of A/D converter. 

Allowable Subject Matter
Claims 5, 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5, the prior art of record, either alone or in combination, fails to teach or suggest the limitations of “the control unit controls the two or more control signals to simultaneously output the pixel signals of the plurality of pixels corresponding to the two or more control signals in the range in the column direction set by the control unit.”  
Regarding claim 10, the prior art of record, either alone or in combination,  also fails to teach or suggest the limitations of “the control unit switches the switch to cause a first A/D converter to convert the pixel signals of the pixels corresponding to first control for controlling at least some even rows into digital signals and cause a second A/D converter to convert the pixel signals of the pixels corresponding to second control for controlling at least some odd rows into digital signals, and cause the first A/D converter and the second A/D converter to output the pixel signals of the pixels, respectively, and next, cause the second A/D converter to convert the pixel signals of the pixels corresponding to the first control into digital signals and cause the first A/D converter to convert the pixel signals of the pixels corresponding to the second control 74 SYP328319WO01into digital signals, and cause the first A/D converter and the second A/D converter to output the pixel signals of the pixels, respectively.”
Regarding claim 11, this claim is dependent from claim 10. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T TRAN whose telephone number is (571)272-7371.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NHAN T TRAN/Primary Examiner, Art Unit 2697